Willson, Judge.
Upon a careful consideration of the evidence, we are of the opinion that it establishes, beyond all reasonable doubt, that the defendant deliberately and cruelly murdered Robert L. Strickland; that the murder was committed in the night, in a store house, and while the deceased, a lad about sixteen years of age, was in his bed, and, in all probability, asleep. An ax was the weapon used to effect this horrible deed, and with this deadly instrument the boy’s head was mangled and cut open.
To get possession of a sum of money which the defendant knew was in the house and in charge of the deceased, was the motive which actuated the deed. It was a murder most foul, and, unquestionably, from the evidence, the defendant was the perpetrator of it. We find no error in the proceedings resulting in his conviction. A most admirable charge was given to the jury by the learned special judge who presided at the trial. It was full, clear, impartial, and in every particular correct. In their discretion, the jury assessed the punishment to be inflicted upon the defendant at death, and, in our judgment, this extreme penalty is well justified by the atrocity of the defendant’s crime.
. The judgment of conviction is in all things affirmed.

Affirmed.

Opinion delivered June 2, 1883.